Per Curiam:
This action was for negligence. The complaint was dismissed at the close of plaintiff’s case.
Plaintiff was employed as a “ part-time worker ” by several tenants of an apartment house owned by defendant. On January 27, 1923, at about four p. m. she left an apartment on the fourth floor of the building intending to go down to an apartment on the third floor. While descending the stairs she stepped on a door mat and fell to the bottom sustaining severe injuries.
It appears that a porter in the employ of defendant was engaged in cleaning the hall. He was called as a witness by the plaintiff and testified that he had removed some of the hall mats from the entrance to various apartments and “ had laid them right over the rail ” or banister. He denied, on cross-examination, that he had placed a door mat on the third step of the flight of stairs where it is alleged by the plaintiff that she had fallen. It did not appear that the mat was securely laid over the rail or banister.
A jury might have inferred that the porter had been guilty of negligence in permitting a condition to exist which endangered the safety of plaintiff and others who may have had occasion to use the halls and stairways. If the jury found that the porter, in the performance of his work, had negligently created the condition of which the plaintiff complains, the defendant would have been liable to the plaintiff, provided, of course, that there was no contributory negligence on her part. (See Morrison v. Hotel Rutledge Co., Inc., 200 App. Div. 636; Graham v. Bauland Co., 97 id. 141; Smith v. L. I. R. R. Co., 79 id. 171.)
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
All concur; present, Guy, Wasservogel and Glennon, JJ.